Title: To Benjamin Franklin from Madame Brillon, 26 November 1781
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce 26 novembre a nice [1781]
Je reçois a l’instant une lettre du grand voisin qui me paroist inquiét et qui me dit que vous l’éstes aussi mon bon papa; rassurés vous mes bons amis mon état est en verité meilleur que je n’osois l’éspérér, le régime que lorry me fait suivre, et le beau soleil qu’il m’a conseillé d’allér chercher me réussissent par merveille; mon ame toujours tendre, toujours aimante pense chaques jours a l’aimable societé de passy et tasche d’allégér l’énnui de l’absence en écrivant éxactement tous les huit jours a ses amis, une semaine au voisin le veillard et l’autre a vous mon bon papa; mais a deux cent cinquante lieuës de distance les torrents, les riviéres qu’il a falluë travérsér pour arrivér a nice, arréstent quelquefois les couriérs, et pourroit faire soupçonnér mon éxactitude a qui ne connoistroit pas mon coeur, je ne crains n’y de vous n’y de mon voisin cétte injustice parceque vous m’aimés et sçavés trop bien comme je vous le rends:/:
Je ne sçais si a mon age les voyages forment encore, mais il me semble que mes idées se sont étenduës par les reflections moralles et par les différençes phisiques que la nature présente a chaques pas d’un voyageur un peu réfléchi; la variété des différents sittes m’a donné plus de respéct pour le grand architecte du grand tout et les passions des hommes semblables au fond, mais différentes au premiér appérçu, d’aprés le plus ou le moins de chaleur du soleil, d’aprés les loix et les usages divérs des pays qu’ils habittent, d’aprés les intérésts de la société et de chacun en particuliér tout cet éxamen m’a convaincu que l’homme cét animal qui veut éxpliquér la nature qui rit de ses éfforts en épaissit son voile lorsqu’il croit le penetrér, que l’homme cet éstre orgueilleux n’est vraiment quelque chose de passable que lorsqu’il sent assés son impuissance pour invoquér la raison et se laissér guidér par elle; d’aprés cet éxposé mon aimable papa vous jugerés aisaiment que je n’aurai rien gagné du costé de l’amabillité que vous me conseillés il faut vous résoudre mon ami a me retrouvér a ce que j’éspére un peu plus éstimable que par le passé et rien de plus; toutes les jolies fémmes que j’ai vuë m’ont amusé, mais je voyois le sort de leurs vieux jours pardessous leurs roses et leurs appas, et j’ai dit, gardons mon oppinion, ma vértu, et mes amis.
Ce n’est pas tout d’avoir franchi des monts, traversé des torrents, longé des précipices; tout au travérs de ma raison j’ai bien parfois sans que cela paroisse ma petite folie; non contente de voir grondér les flots de réflêchir sur la témérité de l’homme qui se hasarde sur ce térrible et dangereux élement, j’ai voulu en tâter mon ami et le récit de mon voyage maritime vous étant du de plein droit, écouttés je vais vous le conter:
Le 20 octobre, il est entré a ville franche une frégatte éspagnolle nomée la Sancta Ruffina commandée par le Capitaine Don pédro caguanéra, montée de 42 piéces de Canon, ayant sous son éscorte une hourque hollandoise et une polacre génoise, chargées de familles angloises, mahonnoises, et juives que le duc de Crillon renvoyent de minorque a gesnes, ce qui a été cause de leur relâche dans cétte rade. C’est un furieux coup de vent d’est qui les y a forçés; notre curiosité a été excittée, nous avons voulu voir la frégatte et éssayér un peu de la mér, en conséquence le 22 le temps étant trés calme, le vent de nord souflant légérement nous avons attendu l’heure de midi pour voir si le vent ne renforceroit point, mais s’étant rangé a l’ouest et presque calmé nous nous sommes hasardés sur cét élément pour faire 4 mille sur un batteau pêcheur et sommes arrivés heureusement a bord de la frégatte Espagnolle; le Capitaine homme vif et tout a fait honneste et aimable nous a comblés de pollitésse, il vouloit absoluement nous retenir a disnér il nous a conduit dans tout le bastiment en voyant que nous ne voulions pas acceptér le disnér de famille qu’il nous offroit avec une cordiallité charmante, il a fait apportér des biscuits et d’éxçéllent vin qu’il nous a préssé de prendre, et nous a fait reconduire par son neveu avéc son canot; ce neveu par parenthése est la plus belle et la plus douce Créature qu’on puisse imaginér, et chose bien rare surtout aux éspagnols il a le tein un peu plus frais que ma fille aînée; au retour, comme le vent avoit fraichi et que nous l’avions de prouë, le coeur de ma fille cadétte et le mien ont eté un peu éprouvés du mal de mer, cependant a un moment prés notre routte a été trés guaye; nous avons causé de choses divérses et la convérsation s’étant fixée sur l’objét intéréssant, la guérre; l’officier éspagnol qui nous reconduisoit ayant entendu que nous parlions du comte d’éstaing, nous a dit avoir servi sous ses ordres lorsqu’il commendoit la gallhispayne, et avéc une profonde inclination il s’est écrié, bel ombre et di grandé valoré; voila comme vous voyés mon bon papa une grande narration pour un très petit voyage, mais comme tout intérésse lorsqu’on est loin de ses amis, je crois qu’il ne vous sera pas indifférent de sçavoir que qu’oiqu’étourdie du batteau mon voyage maritime m’a fort amusé:
Vous trouvérés cy joint une notte relative au commérce qui s’établira nécéssairement entre le port de marseille et les états unis; mr Brétons trés galant homme connu de mr grand votre ami, désireroit dans le Cas ou vous auriés besoin d’un corréspondant a marseille que votre choix tombat sur lui; d’aprés la réputation generalle de probité et de sagésse qu’a ce mr Bretons, je Crois mon chér papa que le Congrés ne pourroit que s’applaudir d’avoir mis sa confiance en lui; nous l’avons vu souvent pendant notre séjour a marseille. C’est un homme doux, attentif, et qui nous a paru mérittér la réputation de sagésse et de phillosophie dont il jouit:
Amitiés sans nombres je vous prie a mr votre fils et a nos bons voisins, de toute la Collonie Nisarde.

[In Mr. Brillon’s hand:] Moy, Mon cher Papa je vous embrasses tout Simplement, tout bonnement Vous et votre Caro picolino Figliolo de tout mon Coeur.

